Citation Nr: 0016850	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-00 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected anxiety reaction 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating for his service-connected right knee 
disability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

Once a claim is well grounded, the Board has a duty to assist 
the veteran in the development of facts pertinent to his 
claim and to ensure full compliance with due process.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).  
This duty to assist includes obtaining a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  See also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The examination 
should take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The RO has assigned a 30 percent rating for the veteran's 
service-connected psychiatric disorder under Diagnostic Code 
9400 of VA's Schedule for Rating Disabilities (Schedule).  
See 38 C.F.R. § 4.71a (1999).

In January 1946, the RO granted service connection for 
psychoneurosis, anxiety.  A 50 percent evaluation was 
assigned at that time pursuant to Diagnostic Code 1083 of the 
Schedule then in effect.  A rating decision dated in April 
1949 shows that the RO recharacterized the veteran's service-
connected disability as anxiety reaction, moderately severe, 
pursuant to Diagnostic Code 9400.  In addition, the 
disability rating was reduced at that time to 30 percent.  
The Board points out that the veteran's 30 percent disability 
evaluation has been in effect since 1949, and is therefore 
protected under 38 C.F.R. § 3.951(b) (1999).

A review of the evidence of record reflects that the veteran 
was afforded intermittent private outpatient medical 
treatment from 1989 to 1994.  A treatment note dated in 
February 1994 shows that the veteran was found to be having 
problems with mentation and that he was getting lost as well 
as becoming forgetful.  Another treatment note dated in April 
1994 shows that the veteran was shown to exhibit signs of 
progressive dementia.  

A VA Medical Certificate, dated in October 1995, shows that 
the veteran was diagnosed with early onset senile dementia.  
The record further shows that the veteran has been residing 
in the Bill Nichols State Veterans Home (Veterans Home), 
located in Alexander City, Alabama since 1996.  The report of 
a VA aid and attendance examination, received by VA in May 
1996, includes diagnoses of dementia, chronic back pain, and 
hearing loss.

VA treatment records from the VA Medical Center (VAMC) 
located in Montgomery, Alabama, in the form of both hospital 
summaries and outpatient treatment records, dated from 
January 1996 to the present, were sought in October 1997.  
Review of the claims file shows that this search was 
essentially unsuccessful, and that records from VA medical 
facilities in Tuskegee and Birmingham were also not of 
record.  

The Board notes that the veteran sought to reopen his claim 
in August 1998.  See VA Form 21-4138, Statement in Support of 
Claim.  The criteria for evaluating psychiatric disorders in 
the Schedule, 38 C.F.R. Part 4, were amended, effective 
November 7, 1996.  See 61 Fed. Reg. 52695 (October 8, 1996).  
As this was prior to the initiation of the current claim, 
only the pertinent regulations effective as of November 7, 
1996, need be utilized in the adjudication of this claim.  

A statement submitted by the medical director of the Veterans 
Home dated in August 1998 indicates that the veteran had 
adjusted well at the facility.  It was added that the veteran 
had previously had a significant anxiety reaction.  The 
physician opined that the veteran continued to suffer from 
anxiety reaction but that it was well controlled.  

Review of the record also includes a VA Compensation and 
Pension Examination Request Worksheet, which shows that a 
special psychiatric examination was ordered in January 1999 
in association with the veteran's claim for an increased 
rating for his anxiety reaction.  This examination was 
subsequently noted to have been canceled in January 1999, 
subject to rescheduling at the VAMC in Tuscaloosa.

Of record is a private psychiatric examination report dated 
in July 1999.  The examiner noted that the essential question 
which was asked of him was that of the competency of the 
veteran.  Memory impairment was noted.  Dementia, not 
otherwise specified, and probable mild Alzheimer's was 
diagnosed.  A Global Assessment of Functioning (GAF) scale 
score was not provided.  

The veteran's representative, as part of his Written Brief 
Presentation, dated in May 2000, in discussing the above-
mentioned July 1999 private examination, essentially argued 
that the examination was inadequate for rating purposes.  The 
Board agrees.

In view of these facts, the Board is of the opinion that a 
thorough and contemporaneous VA examination should be 
conducted to ascertain the current nature and severity of the 
veteran's service-connected anxiety reaction.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Therefore, in order to ensure that the VA has met its duty to 
assist the claimant and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should notify the veteran that 
he may submit additional medical evidence 
regarding current treatment afforded him 
for his service-connected anxiety 
reaction.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The RO should 
furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of any VA and private 
medical records (to include those from 
Bill Nichols State Veterans Home) 
pertaining to treatment which has not 
already been associated with the 
veteran's claims folder.  

2.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the severity of his service-
connected anxiety reaction.  The claims 
folder and a copy of this Remand are to 
be furnished to the psychiatrist for 
review prior to the examination.  All 
testing deemed necessary should be 
performed.  It is requested that the 
examiner assign a numerical code under 
the Global Assessment of Functioning 
Scale (GAF) provided in the Diagnostic 
and Statistical Manual for Mental 
Disorder (DSM-IV) only as it relates to 
the anxiety reaction.  In other words, to 
the extent possible, the examiner should 
differentiate between those symptoms 
resulting from the veteran's anxiety 
reaction and any symptoms resulting from 
his dementia, and any other disorder 
found to be present.  The examiner should 
also include a definition of the 
numerical code assigned under DSM-IV. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue 
concerning an increased rating for anxiety 
reaction.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time within 
which to respond.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless he is 
further informed. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


